Name: Commission Regulation (EC) No 904/2009 of 28 September 2009 concerning the authorisation of guanidinoacetic acid as a feed additive for chickens for fattening (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  marketing;  health
 Date Published: nan

 29.9.2009 EN Official Journal of the European Union L 256/28 COMMISSION REGULATION (EC) No 904/2009 of 28 September 2009 concerning the authorisation of guanidinoacetic acid as a feed additive for chickens for fattening (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003, an application was submitted for the authorisation of the preparation set out in the Annex to this Regulation. That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) The application concerns the authorisation of guanidinoacetic acid (CAS No 352-97-6) as a feed additive for chickens for fattening, to be classified in the additive category nutritional additives and the functional group amino acids their salts and analogues. (4) From the opinion of the European Food Safety Authority (the Authority) of 3 March 2009 (2) it results that guanidinoacetic acid (CAS No 352-97-6) does not have an adverse effect on animal health, human health and the environment. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Community Reference Laboratory set up by Regulation (EC) No 1831/2003. (5) The assessment of that preparation shows that the conditions for authorisation, provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised, as specified in the Annex to this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category nutritional additives and to the functional group amino acids, their salts and analogues, is authorised as an additive in animal nutrition subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 18.10.2003, p. 29. (2) The EFSA Journal (2009) 988, p. 1. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation mg/kg of complete feedingstuff with a moisture content of 12 % Category of nutritional additives. Functional group: amino acids, their salts and analogues 3c3.7.2  Guanidinoacetic acid Additive composition: Guanidinoacetic acid with a purity of at least of 98 % (on dry matter basis) Characterisation of the active substance: Guanidinoacetic acid CAS No 352-97-6 (C3H7N3O2) produced by chemical synthesis with:  ¤ 0,5 % dicyanamide  ¤ 0,03 % cyanamide Analytical method (1): Ion chromatography (IC) with UV detection (Ã » = 200 nm) Chickens for fattening  600 600 The moisture content shall be indicated. The additive shall be incorporated into feed in the form of a premixture. 19 October 2019 (1) Details of the analytical methods are available at the following address of the Community Reference Laboratory: www.irmm.jrc.be/crl-feed-additives